On Rehearing.
Egan, J.
A careful re-examination of this case satisfies us that our former decree was erroneous, and that of tho district court rejecting the *200demand of plaintiffs correct. We think that, giving to the evidence upon the subject of the promise to pay the draft sued on the largest limit, it amounts to nothing more than a promise to pay according to the terms and tenor of the draft itself; which were, “yourselves being paid (which means being first paid) out of the proceeds of my rice, pay to the order of E. Marqueze & Co. five hundred and eighty-two dollars- and six cents.” Thus, by its own terms, the draft affected the plaintiffs with notice, which they also had otherwise, that the drawer was indebted to the defendants, who were his commission merchants, and who had a privilege upon the proceeds of the rice, and that this indebtedness must be paid before any thing would remain for the payment of the draft sued on. No written acceptance appears upon the draft, although the evidence of the plaintiffs themselves shows that it was presented the day it was taken. It was given on account of an antecedent debt at the instance of plaintiffs themselves, and before the defendants had been seen or conferred with on the subject. The only hesitancy in taking the draft seems to have been, not on account of its being payable after the debt of the defendants, but because the drawer had given two other drafts against the same fund in favor of other persons, and, therefore one of the plaintiffs and the drawer, Escande, went together to the defendants for the 'purpose of-arranging with them, to pay this draft in, preference to the other drafts given by Escande, and not in preference to the debt of Escande to the defendants. Although the defendants declined to accept the draft, even according to its tenor, in which the plaintiffs acquiesced, and still retained the draft to take their chances of its payment, the defendants took a memorandum of the request of Escande that this draft should be preferred to the others given against the same fund. This is all, even according to the plaintiff’s own evidence as to what transpired at that time. To that is referable, and by that should be interpreted, all the other subsequent evidence and conversations had between the parties, or their agents, in relation to the draft. So that it is manifest that the plaintiffs took and retained the draft knowing that its payment could be expected, and was to be made, only out of the proceeds of rice of the drawer in the hands of the drawee for sale, and, also, only after a known and existing debt of the ■ drawer to the drawee should he first paid. There is no evidence that there was any surplus, that the rice brought more than the amount due to the defendants by Escande at the time the draft was given. On the contrary, it is distinctly shown by a well supported and detailed account in the record that the entire proceeds were absorbed and a large balance still due to the defendants on their own debt. All the other evidence relates to alleged subsequent conversations with one of the defendants, not in relation to any acceptance of the draft, but when the plaintiffs *201sought information as to the probabilities and time of payment. Even accepting as true every statement made by the plaintiffs’ witnesses, the admissions of the defendants, both as to the amount of their own debt and the sufficiency of the proceeds of the rice to pay plaintiffs’ draft, are clearly shown to have been incorrect and made in error of fact (if made at all), and as they in no manner altered the situation of the plaintiffs, or put them “in duriori casu,” the defendants are not estopped from showing the error, and are not bound by the admissions, even if made. Upon this, subject, however, the plaintiff’s evidence is loose and unsatisfactory, and is directly contradicted by that of the defendants, which we think, on the other hand, is consistent with all the other evidence in the case, and by the undisputed facts and the probabilities, and it was, besides, easy for the plaintiffs’ witnesses to have been mistaken, and to have inferred more than was said or meant from language and conduct which we must interpret by the light of the known facts of the case. The alleged admissions as to both the amount of the defendants’ own debt and the proceeds of the rice, if made at all were made without reference to the books or accounts of sale, and by one of the defendants who neither kept nor had charge of either, and who, in the nature of things, could not be expected to be familiar with them without an examination, while as we have seen those books and accounts themselves, and the evidence of the book-keeper and accountant of the defendants, within whose especial knowledge they were, negative the truth of any such admissions. One of them is detailed as a mere Canal street conversation, away from defendants’ place of business and not in business hours, between one of plaintiffs and one of the defendants alone, and the others are hesitatingly and unsatisfactorily put forth by the clerk of plaintiffs as conversations between himself and one of the defendants alone, while all are flatly and emphatically denied by the other party to the conversations. We think these come properly within the class of “ loose conversations ” had under circumstances when it would be impossible to convict the witness of perjury, and which, assuming that the witnesses were of equal credibility (and that the defendants are not supported by other known or admitted facts, as we think they are), would still leave the plaintiffs’ case in so much doubt that they can not recover, and such was the opinion of the judge below who heard and knew the witnesses.
It is therefore ordered and adjudged that our decree heretofore rendered be avoided and set aside, and the judgment appealed from be and it is affirmed with costs of both courts.